       Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 1 of 340




CWASHAR0000406
       Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 2 of 340




CWASHAR0000407
       Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 3 of 340




CWASHAR0000408
       Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 4 of 340




CWASHAR0000409
       Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 5 of 340




CWASHAR0000410
       Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 6 of 340




CWASHAR0000411
       Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 7 of 340




CWASHAR0000412
       Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 8 of 340




CWASHAR0000413
       Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 9 of 340




CWASHAR0000414
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 10 of 340




CWASHAR0000415
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 11 of 340




CWASHAR0000416
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 12 of 340




CWASHAR0000417
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 13 of 340




CWASHAR0000418
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 14 of 340




CWASHAR0000419
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 15 of 340




CWASHAR0000420
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 16 of 340




CWASHAR0000421
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 17 of 340




CWASHAR0000422
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 18 of 340




CWASHAR0000423
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 19 of 340




CWASHAR0000424
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 20 of 340




CWASHAR0000425
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 21 of 340




CWASHAR0000426
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 22 of 340




CWASHAR0000427
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 23 of 340




CWASHAR0000428
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 24 of 340




CWASHAR0000429
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 25 of 340




CWASHAR0000430
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 26 of 340




CWASHAR0000431
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 27 of 340




CWASHAR0000432
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 28 of 340




CWASHAR0000433
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 29 of 340




CWASHAR0000434
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 30 of 340




CWASHAR0000435
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 31 of 340




CWASHAR0000436
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 32 of 340




CWASHAR0000437
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 33 of 340




CWASHAR0000438
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 34 of 340




CWASHAR0000439
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 35 of 340




CWASHAR0000440
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 36 of 340




CWASHAR0000441
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 37 of 340




CWASHAR0000442
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 38 of 340




CWASHAR0000443
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 39 of 340




CWASHAR0000444
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 40 of 340




CWASHAR0000445
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 41 of 340




CWASHAR0000446
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 42 of 340




CWASHAR0000447
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 43 of 340




CWASHAR0000448
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 44 of 340




CWASHAR0000449
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 45 of 340




CWASHAR0000450
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 46 of 340




CWASHAR0000451
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 47 of 340




CWASHAR0000452
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 48 of 340




CWASHAR0000453
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 49 of 340




CWASHAR0000454
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 50 of 340




CWASHAR0000455
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 51 of 340




CWASHAR0000456
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 52 of 340




CWASHAR0000457
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 53 of 340




CWASHAR0000458
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 54 of 340




CWASHAR0000459
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 55 of 340




CWASHAR0000460
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 56 of 340




CWASHAR0000461
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 57 of 340




CWASHAR0000462
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 58 of 340




CWASHAR0000463
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 59 of 340




CWASHAR0000464
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 60 of 340




CWASHAR0000465
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 61 of 340




CWASHAR0000466
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 62 of 340




CWASHAR0000467
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 63 of 340




CWASHAR0000468
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 64 of 340




CWASHAR0000469
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 65 of 340




CWASHAR0000470
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 66 of 340




CWASHAR0000471
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 67 of 340




CWASHAR0000472
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 68 of 340




CWASHAR0000473
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 69 of 340




CWASHAR0000474
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 70 of 340




CWASHAR0000475
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 71 of 340




CWASHAR0000476
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 72 of 340




CWASHAR0000477
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 73 of 340




CWASHAR0000478
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 74 of 340




CWASHAR0000479
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 75 of 340




CWASHAR0000480
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 76 of 340




CWASHAR0000481
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 77 of 340




CWASHAR0000482
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 78 of 340




CWASHAR0000483
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 79 of 340




CWASHAR0000484
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 80 of 340




CWASHAR0000485
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 81 of 340




CWASHAR0000486
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 82 of 340




CWASHAR0000487
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 83 of 340




CWASHAR0000488
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 84 of 340




CWASHAR0000489
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 85 of 340




CWASHAR0000490
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 86 of 340




CWASHAR0000491
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 87 of 340




CWASHAR0000492
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 88 of 340




CWASHAR0000493
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 89 of 340




CWASHAR0000494
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 90 of 340




CWASHAR0000495
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 91 of 340




CWASHAR0000496
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 92 of 340




CWASHAR0000497
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 93 of 340




CWASHAR0000498
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 94 of 340




CWASHAR0000499
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 95 of 340




CWASHAR0000500
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 96 of 340




CWASHAR0000501
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 97 of 340




CWASHAR0000502
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 98 of 340




CWASHAR0000503
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 99 of 340




CWASHAR0000504
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 100 of 340




CWASHAR0000505
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 101 of 340




CWASHAR0000506
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 102 of 340




CWASHAR0000507
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 103 of 340




CWASHAR0000508
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 104 of 340




CWASHAR0000509
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 105 of 340




CWASHAR0000510
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 106 of 340




CWASHAR0000511
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 107 of 340




CWASHAR0000512
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 108 of 340




CWASHAR0000513
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 109 of 340




CWASHAR0000514
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 110 of 340




CWASHAR0000515
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 111 of 340




CWASHAR0000516
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 112 of 340




CWASHAR0000517
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 113 of 340




CWASHAR0000518
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 114 of 340




CWASHAR0000519
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 115 of 340




CWASHAR0000520
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 116 of 340




CWASHAR0000521
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 117 of 340




CWASHAR0000522
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 118 of 340




CWASHAR0000523
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 119 of 340




CWASHAR0000524
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 120 of 340




CWASHAR0000525
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 121 of 340




CWASHAR0000526
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 122 of 340




CWASHAR0000527
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 123 of 340




CWASHAR0000528
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 124 of 340




CWASHAR0000529
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 125 of 340




CWASHAR0000530
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 126 of 340




CWASHAR0000531
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 127 of 340




CWASHAR0000532
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 128 of 340




CWASHAR0000533
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 129 of 340




CWASHAR0000534
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 130 of 340




CWASHAR0000535
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 131 of 340




CWASHAR0000536
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 132 of 340




CWASHAR0000537
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 133 of 340




CWASHAR0000538
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 134 of 340




CWASHAR0000539
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 135 of 340




CWASHAR0000540
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 136 of 340




CWASHAR0000541
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 137 of 340




CWASHAR0000542
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 138 of 340




CWASHAR0000543
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 139 of 340




CWASHAR0000544
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 140 of 340




CWASHAR0000545
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 141 of 340




CWASHAR0000546
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 142 of 340




CWASHAR0000547
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 143 of 340




CWASHAR0000548
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 144 of 340




CWASHAR0000549
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 145 of 340




CWASHAR0000550
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 146 of 340




CWASHAR0000551
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 147 of 340




CWASHAR0000552
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 148 of 340




CWASHAR0000553
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 149 of 340




CWASHAR0000554
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 150 of 340




CWASHAR0000555
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 151 of 340




CWASHAR0000556
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 152 of 340




CWASHAR0000557
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 153 of 340




CWASHAR0000558
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 154 of 340




CWASHAR0000559
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 155 of 340




CWASHAR0000560
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 156 of 340




CWASHAR0000561
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 157 of 340




CWASHAR0000562
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 158 of 340




CWASHAR0000563
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 159 of 340




CWASHAR0000564
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 160 of 340




CWASHAR0000565
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 161 of 340




CWASHAR0000566
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 162 of 340




CWASHAR0000567
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 163 of 340




CWASHAR0000568
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 164 of 340




CWASHAR0000569
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 165 of 340




CWASHAR0000570
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 166 of 340




CWASHAR0000571
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 167 of 340




CWASHAR0000572
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 168 of 340




CWASHAR0000573
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 169 of 340




CWASHAR0000574
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 170 of 340




CWASHAR0000575
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 171 of 340




CWASHAR0000576
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 172 of 340




CWASHAR0000577
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 173 of 340




CWASHAR0000578
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 174 of 340




CWASHAR0000579
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 175 of 340




CWASHAR0000580
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 176 of 340




CWASHAR0000581
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 177 of 340




CWASHAR0000582
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 178 of 340




CWASHAR0000583
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 179 of 340




CWASHAR0000584
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 180 of 340




CWASHAR0000585
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 181 of 340




CWASHAR0000586
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 182 of 340




CWASHAR0000587
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 183 of 340




CWASHAR0000588
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 184 of 340




CWASHAR0000589
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 185 of 340




CWASHAR0000590
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 186 of 340




CWASHAR0000591
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 187 of 340




CWASHAR0000592
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 188 of 340




CWASHAR0000593
Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 189 of 340
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 190 of 340




CWASHAR0000595
Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 191 of 340
Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 192 of 340
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 193 of 340




CWASHAR0000598
Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 194 of 340
Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 195 of 340
Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 196 of 340
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 197 of 340




CWASHAR0000602
Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 198 of 340
Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 199 of 340
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 200 of 340




CWASHAR0000605
Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 201 of 340
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 202 of 340




CWASHAR0000607
Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 203 of 340
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 204 of 340




CWASHAR0000609
Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 205 of 340
Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 206 of 340
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 207 of 340




CWASHAR0000612
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 208 of 340




CWASHAR0000613
Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 209 of 340
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 210 of 340




CWASHAR0000615
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 211 of 340




CWASHAR0000616
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 212 of 340




CWASHAR0000617
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 213 of 340




CWASHAR0000618
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 214 of 340




CWASHAR0000619
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 215 of 340




CWASHAR0000620
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 216 of 340




CWASHAR0000621
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 217 of 340




CWASHAR0000622
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 218 of 340




CWASHAR0000623
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 219 of 340




CWASHAR0000624
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 220 of 340




CWASHAR0000625
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 221 of 340




CWASHAR0000626
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 222 of 340




CWASHAR0000627
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 223 of 340




CWASHAR0000628
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 224 of 340




CWASHAR0000629
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 225 of 340




CWASHAR0000630
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 226 of 340




CWASHAR0000631
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 227 of 340




CWASHAR0000632
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 228 of 340




CWASHAR0000633
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 229 of 340




CWASHAR0000634
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 230 of 340




CWASHAR0000635
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 231 of 340




CWASHAR0000636
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 232 of 340




CWASHAR0000637
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 233 of 340




CWASHAR0000638
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 234 of 340




CWASHAR0000639
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 235 of 340




CWASHAR0000640
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 236 of 340




CWASHAR0000641
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 237 of 340




CWASHAR0000642
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 238 of 340




CWASHAR0000643
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 239 of 340




CWASHAR0000644
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 240 of 340




CWASHAR0000645
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 241 of 340




CWASHAR0000646
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 242 of 340




CWASHAR0000647
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 243 of 340




CWASHAR0000648
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 244 of 340




CWASHAR0000649
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 245 of 340




CWASHAR0000650
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 246 of 340




CWASHAR0000651
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 247 of 340




CWASHAR0000652
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 248 of 340




CWASHAR0000653
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 249 of 340




CWASHAR0000654
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 250 of 340




CWASHAR0000655
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 251 of 340




CWASHAR0000656
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 252 of 340




CWASHAR0000657
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 253 of 340




CWASHAR0000658
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 254 of 340




CWASHAR0000659
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 255 of 340




CWASHAR0000660
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 256 of 340




CWASHAR0000661
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 257 of 340




CWASHAR0000662
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 258 of 340




CWASHAR0000663
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 259 of 340




CWASHAR0000664
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 260 of 340




CWASHAR0000665
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 261 of 340




CWASHAR0000666
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 262 of 340




CWASHAR0000667
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 263 of 340




CWASHAR0000668
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 264 of 340




CWASHAR0000669
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 265 of 340




CWASHAR0000670
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 266 of 340




CWASHAR0000671
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 267 of 340




CWASHAR0000672
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 268 of 340




CWASHAR0000673
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 269 of 340




CWASHAR0000674
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 270 of 340




CWASHAR0000675
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 271 of 340




CWASHAR0000676
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 272 of 340




CWASHAR0000677
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 273 of 340




CWASHAR0000678
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 274 of 340




CWASHAR0000679
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 275 of 340




CWASHAR0000680
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 276 of 340




CWASHAR0000681
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 277 of 340




CWASHAR0000682
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 278 of 340




CWASHAR0000683
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 279 of 340




CWASHAR0000684
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 280 of 340




CWASHAR0000685
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 281 of 340




CWASHAR0000686
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 282 of 340




CWASHAR0000687
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 283 of 340




CWASHAR0000688
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 284 of 340




CWASHAR0000689
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 285 of 340




CWASHAR0000690
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 286 of 340




CWASHAR0000691
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 287 of 340




CWASHAR0000692
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 288 of 340




CWASHAR0000693
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 289 of 340




CWASHAR0000694
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 290 of 340




CWASHAR0000695
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 291 of 340




CWASHAR0000696
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 292 of 340




CWASHAR0000697
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 293 of 340




CWASHAR0000698
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 294 of 340




CWASHAR0000699
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 295 of 340




CWASHAR0000700
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 296 of 340




CWASHAR0000701
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 297 of 340




CWASHAR0000702
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 298 of 340




CWASHAR0000703
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 299 of 340




CWASHAR0000704
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 300 of 340




CWASHAR0000705
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 301 of 340




CWASHAR0000706
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 302 of 340




CWASHAR0000707
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 303 of 340




CWASHAR0000708
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 304 of 340




CWASHAR0000709
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 305 of 340




CWASHAR0000710
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 306 of 340




CWASHAR0000711
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 307 of 340




CWASHAR0000712
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 308 of 340




CWASHAR0000713
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 309 of 340




CWASHAR0000714
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 310 of 340




CWASHAR0000715
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 311 of 340




CWASHAR0000716
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 312 of 340




CWASHAR0000717
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 313 of 340




CWASHAR0000718
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 314 of 340




CWASHAR0000719
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 315 of 340




CWASHAR0000720
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 316 of 340




CWASHAR0000721
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 317 of 340




CWASHAR0000722
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 318 of 340




CWASHAR0000723
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 319 of 340




CWASHAR0000724
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 320 of 340




CWASHAR0000725
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 321 of 340




CWASHAR0000726
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 322 of 340




CWASHAR0000727
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 323 of 340




CWASHAR0000728
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 324 of 340




CWASHAR0000729
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 325 of 340




CWASHAR0000730
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 326 of 340




CWASHAR0000731
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 327 of 340




CWASHAR0000732
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 328 of 340




CWASHAR0000733
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 329 of 340




CWASHAR0000734
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 330 of 340




CWASHAR0000735
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 331 of 340




CWASHAR0000736
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 332 of 340




CWASHAR0000737
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 333 of 340




CWASHAR0000738
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 334 of 340




CWASHAR0000739
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 335 of 340




CWASHAR0000740
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 336 of 340




CWASHAR0000741
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 337 of 340




CWASHAR0000742
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 338 of 340




CWASHAR0000743
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 339 of 340




CWASHAR0000744
      Case 2:18-cv-01115-RSL Document 179-5 Filed 04/16/19 Page 340 of 340




CWASHAR0000745
